Title: To Thomas Jefferson from John Adams, 18 September 1823
From: Adams, John
To: Jefferson, Thomas


Dear Sir.
Quincy
September 18th 1823.
With much pleasure I have heard read the sure words of prophecy in your letter of Sep 4th It is melancholy to contemplate the cruel wars, dessolutions of Countries, and ocians of blood which must occure, before rational principles, and rational systems of Government can prevail and be established—but as these are inevitable we must content ourselves with the consolations which you from sound and sure reasons so clearly suggest—Thes hopes are as well founded as our fears of of the contrary evils, on the whole, the prospect is cheering; I have lately undertaken to read Algernon Sidney on Government. there is a great difference in reading a Book at four and twenty, and at Eighty Eight, as often as I have read it; and fumbled it over; It now excites fresh admiration that this work has excited so little interest in the literary world—as splendid an Edition of it, as the art of printing can produce, as well as for the intrinsick merit of the work, as for the proof it brings of the bitter sufferings of the advocates of Liberty from that time to this and to show the slow progress of Moral phylosophical political Illumination in the world ought to be now published in America.It is true that Mr Jay. Mr Dickinson, and Mr Johnson, contributed to retard many vigorous measures, and particularly the vote of Independence untill he left Congress, but I have reason to think he would have concured in that vote when it was taken if he had been there.  His absence was accidental—Congress of the fifteenth of May preceeding, as I remember had recommended to all the States to abolish all authority under the Crown, and institute and organize a new government under the Authority of the People. Mr Jay had promoted this resolution in New York by adviseing them to call a Convention to frame a new Constitution, he had been chosen a Member of that Convention, and called home by his Constituents to assist in it—and as Duane told me he had gone home with his Letter to Withe in his pocket for his model and foundation, and the same Duane after the constitution appeared asked me if it was not sufficiently conformable to my Letter to Wythe. I answered him I believed it would do very well, Mr Jay was immediately appointed Chief Justice of the State, and obliged to enter immediately on the duties of his Office, which occasioned his detention from Congress afterwards, but I have no doubt, had he been in Congress at the time he would have subscribed to the Declaration of Independence, he would have been neither recalled by his constituents nor have left Congress himself, like Mr Dickinson, Mr Willing, Governor Livingston and several others.Nearly as I feel for the spanish Patriots I fear the most sensible Men among them have little confidence in their Constitution which appears to me is modeled upon that in France of the Year 1789. in which the sovereignty in a single assembly was every thing and the executive nothing, the Spaniards have adopted all this, with the singular addition that the members of the Cortes can serve only two years, what rational being can have any well grounded confidence in such a Constitution—As you write so easy, and so well, I pray you to write me as often as possible, for nothing revives my spirits so much as your letters, except the society of my Son and his Family, who are now happily with me after an absence of two years—I am sir, with sentiments of affection and Respect your Ancient Friend and humble ServantJohn Adams